Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Nonetheless, Applicant has argued that because Fox teaches the incorporation of hinges in the mold cavity that Fox does not read upon the claim. Fox teaches that hinges may be placed into the mold cavity, not that they must be ([0066]). Thus, Fox does not strictly teach away from a combination where the trim component itself has a hinge. 

Applicant is invited to contact the examiner and schedule an interview to discuss the issues presented below including the prior art, any 112(b) rejection, priority, and the added claim limitations. 

Priority
This application makes reference to or appears to claim subject matter disclosed in Application Nos. 14/803,444; 14/803,450; 14/803,453; and 14/803,457, filed 20 July 2015. If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. See 37 CFR 1.78(a)(4) for benefit claims under 35 U.S.C. 119(e) and 37 CFR 1.78(d)(3) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c). This time period is not extendable and a failure to submit the reference required by 35 U.S.C. 119(e) and/or 120, where applicable, within this time period is considered a waiver of any benefit of such prior application(s) under 35 U.S.C. 119(e), 120, 121, 365(c), and 386(c). A benefit claim filed after the required time period may be accepted if it is accompanied by a grantable petition to accept an unintentionally delayed benefit claim under 35 U.S.C. 119(e)  (see 37 CFR 1.78(c)) or under  35 U.S.C. 120, 121, 365(c), or 386(c) (see 37 CFR 1.78(e)). The petition must be accompanied by (1) the reference required by 
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under  37 CFR 1.78 and the petition fee under  37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in compliance with  37 CFR 1.78  by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 CFR 1.76). See MPEP § 211.02.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-17, 19-27, 29 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 21 each contain the phrase “but are low enough to reduce surface defects on outer surface of the composite sheet.”  After further consideration, this reference to a reduction is indefinite.  This statement is a reference to a hypothetical composite sheet having a higher level of defects, but no details are provided about the level of defects on that sheet or how it was produced.  By reciting a lower (reduced) level of defects, the metes and bounds of the claim are not ascertainable by the ordinary artisan.  Other claims are rejected by dependence.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 1-2, 5-7, 9-12, 15-17, 19-22, 25-27, and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox et al. (US Pub No 20130052412, cited in an IDS submitted 21 June 2018, hereinafter “Fox”) in view of Preisler et al. (US 6467801 B1, hereinafter “Preisler”).


disposing a polymeric composite sheet (Fig. 6, panel 44; [0043] teaches that the panel may be composed of polymeric fibers and thermoplastic resin) having inner and outer surfaces (the panel inherently has an inner and outer surface, see Fig. 6) onto a first surface of a mold at a molding station (see Fig. 3 showing the panel 44 disposed onto a surface of a mold 38); 
compressing the sheet between the first surface and a second surface of the mold at a molding station (Fig. 11, element 108), and
injecting a molten polymer (Fig. 11, step 110 or 112; [0063] teaches that 110 and 112 can happen at the same time) compatible with the polymeric material ([0064] teaches that harder or softer resins may be injected to provide desired structural properties; [0049] teaches that the injected resin may be a thermoplastic resin) of the composite sheet into the mold cavity in accordance with a predetermined set of process parameters ([0065] teaches that the injected fluid may either injected under pressure to coat each side of the panel, or the pressure may be increased to induce resin flowing in and through the panel; [0049] teaches that the injected resin is injected in a liquid state and later cools and cures, meaning the liquefied resin was heated to a desired temperature) which are high enough to integrally form at least one functional (the reason feature 90 shown in Fig. 7 is functional as it allows the airbag to protrude through upon deployment; see [0055]) airbag component ([0046] teaches the incorporation of an airbag chute; 

Fox fails to explicitly teach an airbag deployment chute with a stationary peripheral wall portion and a door portion and where the door portion is integrally molded with the wall portion to hinge the door portion to the wall portion and wherein this deployment chute is configured to house and cover an airbag module.
In the same field of endeavor Preisler teaches that an airbag deployment chute may have a stationary wall portion (stationary portion 22 includes peripheral wall 24, see Fig. 3 and accompanying text) and a door portion (door portion 42, see Figs. 3 and accompanying text) that hinges to the wall portion (see Fig. 3 showing a hinge on the right right angle corner), and the two are integrally connected to each other (see abstract). Further, the deployment chute is configured to house and cover an airbag module (see Fig. 3 showing the housing of airbag 33). 
It would have been obvious to a person having ordinary skill in the art at the effective time of filing to combine the airbag portion of Fox and the airbag portion of Preisler. Fox’s airbag component would necessarily house an airbag, which is why it is configured with structurally weakened areas for the release of an airbag (see Fig. 7; [0055]). Fox just fails to show the airbag chute for the airbag panel shown in Fig. 7 (the airbag chute would not comprise 


Regarding claims 11 and 21, Fox teaches a method of making a vehicle interior trim airbag deployment panel (see title; [0063] teaches an interior trim component)/vehicle trim component (see title)/vehicle interior component (see title; [0063] teaches an interior trim component) having an integral airbag deployment chute ([0055] teaches a weakened zone to facilitate airbag deployment; [0066] teaches an airbag chute injection molded), the method comprising:
disposing a polymeric composite sheet (Fig. 6, panel 44; [0043] teaches that the panel may be composed of polymeric fibers and thermoplastic resin) having inner and outer surfaces (the panel inherently has an inner and outer surface, see Fig. 6) onto a first surface of a mold at a molding station (see Fig. 3 showing the panel 44 disposed onto a surface of a mold 38); 
compressing the sheet between the first surface and a second surface of the mold at a molding station (Fig. 11, element 108), and
injecting a molten polymer (Fig. 11, step 110 or 112; [0063] teaches that 110 and 112 can happen at the same time) compatible with the polymeric material ([0064] teaches that harder or softer resins may be injected to provide desired structural properties; [0049] teaches that the injected resin may be a thermoplastic resin) of the composite sheet into the mold cavity in 

Fox fails to explicitly teach that the chute has a stationary peripheral wall portion and a door portion and where the door portion is integrally molded with the wall portion to hinge the door portion to the wall portion and wherein the deployment chute is configured to house and cover an airbag module.
In the same field of endeavor Preisler teaches that an airbag deployment chute may have a stationary wall portion (stationary portion 22 includes peripheral wall 24, see Fig. 3 and accompanying text) and a door portion (door portion 42, see Figs. 3 and accompanying text) that hinges to the wall portion (see Fig. 3 showing a hinge on the right right angle corner), and the two are integrally connected to each other (see abstract). Further, the deployment chute is configured to house and cover an airbag module (see Fig. 3 showing the housing of airbag 33). 


Regarding claims 2, 12, and 22 Fox teaches wherein the process parameters include material packing pressure ([0065] teaches that the injected fluid may either injected under pressure to coat each side of the panel, or the pressure may be increased to induce resin flowing in and through the panel). 

Regarding claims 5, 15, and 25, Fox teaches wherein the process parameters include a time delay between the step of pressing and the step of injecting ([0059] teaches after compressing the mold surface is partially retracted to establish a void, prior to injecting resin; this retracting step is a delay between pressing and injecting).

Regarding claims 6, 16, and 26, Fox teaches wherein the component is a front or side panel ([0055] teaches that the trim component may be an interior door panel).

Regarding claims 7, 17, and 27, Fox teaches wherein the panel is an instrument panel ([0041] teaches that each element of a vehicle interior, which includes the instrument panel 24, may be manufactured by a combination of compression and injection molding, such as the compression-injection molding taught in Fox’s disclosure). 

Regarding claims 9, 19, and 29, Fox teaches wherein the surface defects include part sink or read-through ([0069] teaches that having retractable pins allows the resin to fill the holes formed by the holding pins; [0069] teaches the component has a substantially smooth texture). 

Regarding claims 10, 20, and 30, Fox teaches wherein the polymeric material of the sheet is a thermoplastic ([0043] teaches that the panel 44 may be composed of polymeric fibers and thermoplastic resin).

Claims 3-4, 13-14, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox in view Stoehr and further in view of Packett et al. (US Pub No 2017/0239859, hereinafter “Packett”). 

	Regarding claims 3, 13, and 23, Fox teaches that the resin is injected under pressure ([0065]), however Fox fails to explicitly teach the pressure parameters of the injection. 
	In the same field of endeavor Packett teaches compression molding followed by injection molding of a lamination having a carpet decorative surface. Packet teaches that the compression-
It would have been obvious to a person having ordinary skill in the art at the effective time of filing to combine the pressure-injected resin of Fox with the injection pressure taught by Packett. Both Packett and Fox teach injection-compression molding, and Packett teaches that injection-compression molding requires lower injection pressures than typical injection molding. Therefore, a person having ordinary skill in the art at the time of filing would have been motivated to use lower injection pressures as taught by Packett. 

Regarding claims 4, 14, and 24, Fox teaches that the injected resin is injected in a liquid state and later cools and cures, signifying the liquefied resin was heated to an elevated temperature ([0049]). However, Fox does not explicitly reference a desirable injection temperature range. 
In the same field of endeavor Packett teaches compression molding followed by injection molding of a lamination having a carpet decorative surface. Packet teaches that it is desirable to keep the temperature of the carpet layer lower in order to reduce thermal damage of the carpet decorative layer ([0040]). Packet teaches that this lower temperature is concurrent with the lower pressure of injection-compression molding ([0040]). Packett also teaches that heat generated by high-pressure injection tends to ruin the decorative carpet fabric surface ([0004]). 
It would have been obvious to a person having ordinary skill in the art at the effective time of filing to combine the liquefied resin of Fox with Packet’s teaching of lower relative temperatures for injection-compression molding. Thus, a person having ordinary skill in the art 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL SPIEL/Examiner, Art Unit 1748              
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742